In a proceeding to vacate an arbitration award, the appeal is from an order of the Supreme Court, Westchester County, dated February 18, 1975, which denied appellant’s motion for resettlement of a prior order of the same court, dated September 11, 1974, which prior order denied petitioner’s motion to vacate the award. Order reversed, without costs, motion for resettlement granted, and the prior order is resettled by adding thereto a further decretal provision to the effect that the arbitration award is confirmed. Upon the denial of petitioner’s motion to vacate the arbitration award, Special Term should have confirmed the award (CPLR 7511, subd [e]; Matter of Hillside Housing Corp. v Local 32E, Bldg. Serv. Employees Int. Union, 40 AD2d 795). We note, however, that we have not considered the merits of the prior order as petitioner’s appeal therefrom remains unperfected. Rabin, Acting P. J., Hopkins, Latham, Cohalan and Christ, JJ., concur.